PER CURIAM.
We reverse those portions of the defendant’s sentences which classify the defendant as an habitual offender. From the record, it appears that the state failed to provide notice of its intention to seek habitual offender status. § 775.084(3)(b), Fla. Stat. (1989). On remand, the state may *1197again seek habitual offender status after it provides proper written notice. See Scott v. State, 446 So.2d 261 (Fla. 2d DCA 1984).
Reversed and remanded.
DANAHY, A.C.J., and CAMPBELL and ALTENBERND, JJ., concur.